Citation Nr: 0925171	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the above claims.  

In December 2006, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In December 2007, the Board remanded the present matter for 
additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the October 2008 VA examination, the Veteran stated 
that he was recently awarded benefits from the Social 
Security Administration (SSA).  There is no indication of 
record that the RO attempted to obtain the Veteran's complete 
file from SSA.  The Veteran's records should be obtained from 
SSA on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Baker v. West, 11 Vet. App. 163 (1998).  

Finally, a medical opinion is necessary in order to decide 
the claims for service connection.  During a new patient 
evaluation by a private physician in January 2009, the 
Veteran was found to have neck pain, cervical stenosis, and 
probably chronic C5 radiculopathy on the left.  The physician 
opined that the Veteran's degenerative disease in his 
cervical spine was advanced for his age and it was likely due 
to both his "sarcoidosis and physical activity in service."  
The physician also stated that it was unclear whether any 
peripheral neuropathy was attributable to the sarcoidosis.  

The Board notes that the Veteran is currently service-
connected for sarcoidosis.  His assertions regarding the 
claimed neck and shoulder disabilities had heretofore been 
limited to an in-service motor vehicle accident.  The Veteran 
was afforded an examination in October 2008 in accordance 
with the December 2007 Board remand.  The examiner provided 
an opinion, following a physical examination and review of 
the claims file, that the Veteran's neck disability was not 
related to service.  No opinion, however, was requested by 
the Board or given during that examination as to whether the 
Veteran's neck and shoulder disabilities were related to the 
Veteran's service-connected sarcoidosis.  In light of the 
January 2009 private medical report, the Board finds that an 
addendum to the October 2008 VA examination report is 
required.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any SSA decision 
granting disability benefits to the 
Veteran.  Request from SSA copies of all 
the documents or evidentiary material 
that was used in considering the 
Veteran's claims for disability benefits.

2.  After the SSA records have been 
associated with the claims folder or it 
has been determined that there are no 
pertinent records, return the claims 
folder to the VA physician who examined 
the Veteran in October 2008, if 
available, for an addendum.  If the 
physician is unavailable, or if the 
examiner determines that another 
examination is warranted, schedule the 
Veteran for an appropriate VA examination 
to determine the current nature and 
likely etiology of the claimed neck and 
right shoulder disabilities.  

Based on the examination and review of 
the record, the examiner should answer 
the following questions. 

With regard to the neck:

Is it at least as likely as not that any 
currently demonstrated neck disability is 
causally related to service?  If not 
related to service, is it at least as 
likely as not that any current neck 
disability is proximately due to or the 
result of the Veteran's service-connected 
sarcoidosis?  If the answer is no, is it 
at least as likely as not that any 
currently diagnosed neck disability was 
aggravated by the service-connected 
sarcoidosis? 

With regard to the right shoulder:

Is it at least as likely as not that any 
currently demonstrated right shoulder 
disability is causally related to 
service?  If not related to service, is 
it at least as likely as not that any 
current right shoulder disability is 
proximately due to or the result of the 
Veteran's claimed neck disability or the 
service-connected sarcoidosis?  If the 
answer is no, is it at least as likely as 
not that any currently diagnosed neck 
disability was aggravated by the claimed 
neck disability or the service-connected 
sarcoidosis?

A rationale for all opinions expressed 
should be provided.  In providing this 
opinion, the doctor should specifically 
discuss the significance of the January 
2009 new patient evaluation and the 
private physician's opinion.  

3.  Thereafter, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




